Title: To George Washington from William Heath, 3 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 3. 1782.
                        
                        Inclosed your Excellency will find a New York paper of the 27th ultimo, which came to hand this morning—is
                            the latest I have received.
                        The escort to the mail on the return from Morristown on Sunday afternoon, was attacked by Moody and his gang
                            a few miles beyond Suffrans—One of the escort was killed but the mail was saved.
                        I have just received a letter from colonel Tupper, dated at Albany the 25. ultimo, in which he observes—"I am
                            just informed by major Scott that a scout he lately sent out had returned, and report they discovered a party of the enemy
                            below the narrows on South-bay. but their numbers were so superior to that of ours which were a sub’s party only, that our
                            officer thought it not prudent to attack them." Colonel Tupper does not mention the supposed number of the enemy. I have
                            the honor to be With the highest respect Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    